Exhibit DATED January 1st 2006 Index Oil & Gas Ltd and Andy Boetius EMPLOYMENT AGREEMENT 1 CONTENTS Clause Heading Page 1. Definitions 2 2. Appointment 4 3. Term. 4 4. Duties 4 5. Hours and place of work 5 6. Remuneration 6 7. Deductions. 6 8. Expenses 7 9. Holidays 7 10. Sickness benefits 7 11. Pension 8 12. Restrictions on other activities by the Executive 8 13. Confidential Information and company documents 9 14. Inventions and other intellectual property 10 15. Termination 11 16. Restrictive Covenants 14 17. Data Protection 16 18. Notices 16 19. Former Agreements 16 20. Change of Control 16 21. Garden Leave 18 22. Choice of law and submission to jurisdiction 19 2 THIS AGREEMENT is dated January 1st 2006 and is made BETWEEN: (1) Index Oil & Gas Ltd (Index) whose registered office is at Lawrence House, Lower Bristol Road, Bath BA 2 9ET UK (the "Company"); and (2) Andrew Boetius, 10 Portman Close, St Albans, Hertfordshire AL4 9TW (the "Executive") IT IS AGREED as follows: 1.
